Citation Nr: 0310477	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability as a result of total knee 
replacements performed by the Department of Veterans Affairs 
(VA). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  This appeal arises from a May 1997 rating decision of 
the St. Petersburg, Florida Regional Office (RO), which 
denied the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability as a 
result of total knee replacements performed by VA. 
 

REMAND

For the reasons set forth below, the Board finds that 
additional development is required by law before it can 
adjudicate the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of total knee replacements performed 
by VA.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board attempted to 
develop the record on its own by requesting additional 
evidence.  In a October 2002 letter, the Board notified the 
veteran and his representative that it was requesting 
additional medical records from the VA Medical Center in West 
Palm Beach.  

That evidence has since been obtained and associated with the 
claims file.  However, the RO has not had the opportunity to 
readjudicate the issue on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), 
noted that it is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  As such, a remand in this case is required 
for the RO to adjudicate the veteran's claim based on the 
newly submitted evidence.  

Further, the Board finds that additional development of the 
record is still necessary in this case.  The Board notes that 
the veteran filed his claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 in October 1996.  The 
statutory law governing this claim provides that where it is 
determined that there is additional disability resulting from 
disease or injury, or aggravation of an injury, as a result 
of VA hospitalization or medical or surgical treatment, then 
compensation shall be awarded in the same manner as if the 
disability were service-connected.  38 U.S.C.A. § 1151; see 
also 38 C.F.R. §§ 3.358(a), 3.800(a) (2002).  Under the 
provisions of 38 U.S.C.A. § 1151, for claims filed on or 
after October 1, 1997, benefits are precluded in the absence 
of evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Thus, with 
an October 1996 filing, evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA is NOT required 
in this case for the veteran to prevail, if the evidence were 
to establish additional disability which was caused by 
hospital care, or by medical or surgical treatment.  In this 
regard, the Board finds that the case should be referred to 
an appropriate examiner to review the entire record including 
the evidence recently obtained by the Board, and to render a 
medical opinion on the issue under consideration by the 
Board.  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty-to-assist provisions of 38 
U.S.C.A. § 5103(a) and (b), § 5103A, 
including the provision concerning the 
one year period for receipt of additional 
evidence.  

2.  The RO should then refer the case to 
an appropriate VA physician to determine 
whether it is at least as likely as not 
that the veteran suffered additional 
disability of the right and/or left knees 
as a result of VA treatment.  The 
examiner is requested to review the 
entire record including the x-rays 
recently obtained by the Board and should 
address the following: whether it is at 
least as likely as not that the veteran 
has current left and/or right knee 
disability that is the result of VA 
treatment, specifically VA procedures 
conducted in February 1996, June 1996, 
December 1996, March 1997 and/or 
September 1997.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner prior to offering the requested 
opinion.  In the opinion, the examiner 
should state the current nature of any 
right and left knee disability, and offer 
an opinion as to whether it is at least 
as likely as not that the veteran has 
right and/or left knee disability that 
was caused or aggravated by VA treatment.  
The examiner should note that evidence of 
VA negligence need not be shown in this 
case.  The examiner should comment on 
whether the initial 1996 knee replacement 
procedures were medically indicated.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

Should the examiner find that a physical 
examination is necessary, such a study is 
authorized and should be requested by the 
RO.

3.  In addition to completing any other 
indicated development, the RO should then 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




